 


110 HRES 1150 EH: Expressing the sense of the House of Representatives that the Transportation Security Administration should, in accordance with the congressional mandate provided for in the Implementing Recommendations of the 9/11 Commission Act of 2007, enhance security against terrorist attack and other security threats to our Nation’s rail and mass transit lines.
U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1150 
In the House of Representatives, U. S.,

June 18, 2008
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Transportation Security Administration should, in accordance with the congressional mandate provided for in the Implementing Recommendations of the 9/11 Commission Act of 2007, enhance security against terrorist attack and other security threats to our Nation’s rail and mass transit lines. 
 
 
Whereas the Transportation Security Administration is uniquely positioned to lead the efforts to secure our Nation’s rail and mass transit lines from the threat of terrorism as a result of expertise developed through over five years of securing our Nation’s commercial air transportation system; 
Whereas the successes of the Transportation Security Administration’s National Explosives Detection Canine Team Program has furthered the Transportation Security Administration’s ability to provide security against terrorist attacks on the Nation’s transportation systems by preventing and protecting against explosives threats; 
Whereas each weekday 11,300,000 passengers depend on our Nation’s mass transit lines as a means of transportation, and mass transit lines serve as an enticing target for terrorists as evidenced by the March 11, 2004, attack on the Madrid, Spain, mass transit system, the July 7, 2005, attack on the London, England, mass transit system, and the July 11, 2006, attack on the Mumbai, India, mass transit system; 
Whereas each weekday more than 25 million children depend on our Nation’s school transportation system, in addition to mass transit systems, to get to and from school and school activities, and the security of these systems must be enhanced to address the threat of terrorism; and 
Whereas securing our Nation’s rail and mass transit lines from terrorist attack and other security threats is essential due to their impact on our Nation’s economic stability and the continued functioning of our national economy: Now, therefore, be it  
 
That the Transportation Security Administration should— 
(1)continue to enhance security against terrorist attack and other security threats to our Nation’s rail and mass transit lines, as well as school transportation systems, including as provided for in the Implementing Recommendations of the 9/11 Commission Act of 2007 (Public Law 110–53); 
(2)continue development of the National Explosives Detection Canine Team Program, which has proven to be an effective tool in securing against explosives threats to our Nation’s rail and mass transit lines, with particular attention to the application of its training standards and the establishment of a reliable source of domestically-bred canines; 
(3)improve upon the success of the Online Learning Center by providing increased person-to-person professional development programs to ensure those responsible for securing against terrorist attacks on our transportation systems are highly trained in both securing against terrorist attacks and professional relations with the traveling public; and 
(4)continue to secure our Nation’s mass transit and rail lines against terrorist attack and other security threats, so as to ensure the security of commuters on our Nation’s mass transit lines and prevent the disruption of rail lines critical to our Nation’s economy, and to give special attention to school transportation systems by working with school administrators, State and local law enforcement, and other representatives in the school transportation industry to keep children safe from terrorist attack. 
 
Lorraine C. Miller,Clerk.
